182 F.2d 935
FREDLEYS, Inc.v.NELLIS.
No. 4482.
United States Court of Appeals First Circuit.
June 16, 1950.

A. Morris Kobrick, Boston, Mass.  (Haskell Cohn and William H. Wolf, Boston, Mass., on the brief), for appellant.
Kevin Hern, Boston, Mass.  (William T. Conlan, Boston, Mass., on the brief), for appellant.
Before MAGRUDER, Chief Judge, CLARK (by special assignment), and WOODBURY, Circuit Judges.
PER CURIAM.


1
Miriam Nellis, a citizen of Connecticut, filed a complaint in the court below against Fredleys, Inc., a Massachusetts corporation, seeking damages in the sum of $5,000 upon allegations that on March 12, 1947, while plaintiff, as a business invitee, was in the defendant's Boston store, the plaintiff's mink coat was stolen through the neglect and carelessness of the defendant, its agents or servants, in that the defendant utterly and negligently failed to provide such security and protection of the plaintiff's property as it was legally bound to do.  Defendant's answer was a denial, and a plea of contributory negligence.  At the close of the evidence, defendant moved for a directed verdict.  The court reserved decision on the motion, and submitted to the jury the issues of negligence, contributory negligence, and amount of damages, in a charge to which no exception has been taken.  A verdict for plaintiff was returned in the sum of $3,500, upon which the court entered judgment.  Defendant moved that the verdict and judgment be set aside and that judgment be entered for the defendant in accordance with its motion for a directed verdict.  This motion the court denied.


2
On appeal, the only question raised is as to the correctness of the trial judge's rulings on the above motions by the defendant.  A study of the record leaves us with the impression that the plaintiff's case was rather weak, but we are not convinced that the case is one in which the issues of negligence and contributory negligence should have been withdrawn from the jury.


3
The judgment of the District Court is affirmed.